Citation Nr: 1720979	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-22 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1972.

These matters come before the Board of Veterans' Appeals (Board) from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. Jurisdiction of the matter has since been transferred to the RO in Atlanta, Georgia.

A Travel Board hearing was scheduled in January 2016. The Veteran did not appear at the hearing. Thus, the hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d).

The Board remanded this matter in April 2016 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

A Supplemental Statement of the Case (SSOC), issued by the RO in June 2016, continued to deny TDIU.

A June 2016 rating decision granted service connection for the Veteran's left hip and right knee disabilities. Because the Veteran was granted the benefit he sought and he has not filed a Notice of Disagreement, these claims are no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran is unable to obtain or maintain any form of substantially gainful employment due to service-connected disabilities alone.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the Board finds there has been substantial compliance with its April 2016 remand directives.  The Veteran was afforded a VA social and industrial survey in June 2016, which provided an opinion as to how the Veteran's service-connected disabilities affect his employability. A June 2016 SSOC continued to deny TDIU.   

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App at 268. Therefore, the Board will proceed to review and decide the claim based on the evidence of record.

II. TDIU

TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities. See 38 C.F.R. § 4.16(a). There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a). Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id.

If a Veteran does not meet the aforementioned criteria, a total disability may still be assigned, but on a different basis. It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b). Therefore, the rating boards are required to submit to the Director, Compensation Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage of standards set forth in 38 C.F.R. § 4.16(a). Id.

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000). A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524 (1993). The test of individual unemployability is whether a Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his educational and occupational experience. 38 C.F.R. § 3.340, 3.341, 4.16. The Board also notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator. 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. A high rating itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service connected for left lower extremity radiculopathy, rated at 10 percent from May 12, 2008, to June 22, 2015, and 40 percent from June 23, 2014; right lower extremity radiculopathy, rated at 40 percent from June 23, 2014; left knee arthritis, status post knee replacement, rated at 10 percent from May 12, 2008, to February 28, 2012, 100 percent from February 29, 2012, to March 30, 2013, and 30 percent from April 1, 2013; right superior avulsion fraction, rated at 20 percent from June 29, 2011; lumbosacral spine degenerative disc disease, rated at 20 percent from May 12, 2008, to June 9, 2014, and from August 1, 2014, and 100 percent from June 10, 2014, to July 31, 2014; left hip degenerative joint disease, rated at 10 percent from May 12, 2008; right knee residuals of a meniscal tear, rated at 10 percent from May 12, 2008; tinnitus, rated at 10 percent from June 23, 2014; and noncompensable bilateral hearing loss.

The Veteran's combined rating for compensation purposes is 50 percent prior to June 29, 2011; 60 percent from June 29, 2011, to February 28, 2012; 100 percent from February 29, 2012, to March 30, 2013; 70 percent from April 1, 2013, to June 9, 2014; 100 percent from June 10, 2014, to July 31, 2014; and 90 percent from August 1, 2014. As such, the remaining inquiry is whether is unable to secure or follow substantially gainful occupation due solely to his service-connected disabilities.

The Veteran has a Masters degree in theology and a PhD in Christian education. From March 1973 to January 2007 (approximately 34 years), the Veteran reported working as a full-time pastor. At his most recent VA examination in June 2016, the Veteran reported that he worked 25 hours per week at a hospice facility. The Veteran further reported that his service-connected disabilities caused him pain and difficulty ambulating and engaging in physical activity, and when he is at home he reported being "pretty inactive." The Veteran also reported he could perform daily activities without assistance, but he uses a cane and often uses motorized carts or wheelchairs when shopping or in airports.

At his June 2016 VA examination, the examiner indicated the Veteran was not bedridden or hospitalized, and he was able to travel alone. The examiner noted the Veteran had some difficulty ambulating, but he could walk, especially with the use of a cane. The examiner opined that the Veteran would not be able to engage in physically demanding work, but, based on his current functional status, he would be able to perform sedentary work. 

As indicated previously, the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10.  In this regard, the functional effects resulting from the Veteran's service-connected disabilities as assessed by the June 2016 examiner is highly probative.

Based on the evidence of record, the Board finds that the Veteran is not unemployable due to his service-connected disabilities. The June 2016 VA examiner found the Veteran unable to perform physically demanding work, but the Veteran would be capable of performing sedentary work, which is exactly the kind of work he did for more than 30 years. Thus, the Board finds the Veteran's service-connected disabilities do not preclude substantially gainful employment. In conclusion, the preponderance of the evidence is against entitlement to TDIU. It follows that there is not such a balance of the positive evidence with the negative evidence to otherwise permit a favorable determination on this issue. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


